Exhibit 10.24
FOREST CITY ENTERPRISES, INC.
Restricted Shares Agreement
          THIS RESTRICTED SHARES AGREEMENT (this “Agreement”) effective as of
                    , 2010 is made by and between Forest City Enterprises, Inc.,
an Ohio corporation (the “Company”), and the individual who is named as the
Grantee (the “Grantee”) on the signature page of this Agreement. All capitalized
terms have the meanings set forth in the Forest City Enterprises, Inc. 1994
Stock Plan (As Amended and Restated as of June 19, 2008) (the “Plan”) unless
otherwise specifically provided.
     WHEREAS, the Board of Directors is of the opinion that the interests of the
Company and its shareholders will be advanced by affording present and future
executives and key employees an opportunity to secure stock ownership in the
Company; and
     WHEREAS, the execution of a restricted shares agreement substantially in
the form hereof has been authorized by a resolution of the Committee duly
adopted on                     , 2010; and
     NOW, THEREFORE, pursuant to the Plan, and subject to the terms and
conditions therof and the terms and conditions hereinafter set forth, the
Company hereby confirms to the Grantee, effective as of                     ,
2010 (the “Date of Grant”), the number of Restricted Shares that are shown on
the signature page of this Agreement as the Original Award.
          1. Definitions. All capitalized terms have the meanings set forth in
the Plan unless otherwise specifically provided. As used in this Agreement, the
following terms have the following meanings:
     “Cause” means gross neglect of duty, dishonesty, conviction of a felony,
disloyalty, intoxication, drug addiction, or other similar misconduct adverse to
the best interests of the Company.
     “Change of Control” means if at any time any of the following events has
occurred:

  (a)   the Company merges itself, or is merged or consolidated with, another
corporation and as a result of such merger or consolidation less than 51% of the
voting power of the then-outstanding voting securities of the surviving
corporation immediately after such transaction are directly or indirectly
beneficially owned in the aggregate by the former shareholders of the Company
immediately prior to such transaction;     (b)   all or substantially all the
assets accounted for on the Consolidated Balance Sheet of the Company are sold
or transferred to one or more corporations or persons, and as a result of such
sale or transfer less than 51% of the voting power of the then-outstanding
voting securities of such corporation or person immediately after

 



--------------------------------------------------------------------------------



 



      such sale or transfer is directly or indirectly beneficially held in the
aggregate by the former shareholders of the Company immediately prior to such
transaction or series of transactions;     (c)   a person, within the meaning of
Section 3(a)(9) or 13(d)(13) (as in effect on the date of the award) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes the
beneficial owner (as defined in Rule 13d-3 of the Securities and Exchange
Commission pursuant to the Exchange Act) of (i) 15% or more but less than 35% of
the voting power of the then-outstanding voting securities of the Company
without prior approval of the Company’s Board, or (ii) 35% or more of the voting
power of the then-outstanding voting securities of the Company; provided,
however, that the foregoing does not apply to any such acquisition that is made
by (w) any Subsidiary of the Company (x) any employee benefit plan of the
Company or any Subsidiary or (y) any person or group of which employees of the
Company or of any Subsidiary control a greater than 25% interest unless the
Board determines that such person or group is making a “hostile acquisition;”  
  (d)   a majority of the members of the Board are not Continuing Directors,
where a “Continuing Director” is any member of the Board who (x) was a member of
the Board on the date of the award or (y) was nominated for election or elected
to such Board with the affirmative vote of a majority of the Continuing
Directors who were members of such Board at the time of such nomination or
election.

      “Disability” means disability as defined in the Company’s Long Term
Disability Plan, as amended from time to time.
      “Original Award” means the number of Shares indicated as the Original
Award on the signature page of this Agreement.
      “Subsidiary” has the meaning set forth in the Plan, except that for the
purpose of Section 4(b) of this Agreement only, “Subsidiary” shall mean any
corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company if each of such corporations (or a group of
corporations that themselves are Subsidiaries) other than the last corporation
in the unbroken chain owns stock possessing fifty percent or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
          2. Issuance of Restricted Shares. The Shares will be treated as issued
on the Date of Grant as fully paid and nonassessable shares and will be
represented by certificates registered in the name of the Grantee and bearing a
legend referring to the restrictions set forth in this Agreement.

2



--------------------------------------------------------------------------------



 



          3. Restriction on Transfer. The Shares may not be transferred, sold,
pledged, exchanged, assigned or otherwise encumbered or disposed of by the
Grantee, except to the Company, until they have become nonforfeitable in
accordance with Section 4 of this Agreement. Any purported transfer, encumbrance
or other disposition of the Shares that is in violation of this Section 3 will
be null and void, and the other party to any such purported transaction will not
obtain any rights to or interest in the Shares.
          4. Vesting. (a) The Shares will become nonforfeitable upon the
occurrence of the following:

              Amount Nonforfeitable   Date Nonforfeitable
 
  1/4 of the Original Award   On the second anniversary of the Date of Grant.
 
       
 
  1/4 of the Original Award   On the third anniversary of the Date of Grant.
 
       
 
  All Forfeitable Shares   Fourth anniversary of the Date of Grant.

  (b)   Notwithstanding the provisions of Section 4(a), all of the Shares will
immediately become nonforfeitable if a Change in Control occurs after the Date
of Grant.

               (c) Notwithstanding the provisions of Section 4(a) or Section 5,
all of the Shares will immediately become nonforfeitable if the Grantee:

  (i)   dies or becomes permanently disabled while in the employ of the Company
or a Subsidiary after the Date of Grant, or     (ii)   ceases to be employed by
the Company or a Subsidiary due to Retirement, with the consent of the
Committee, of the Grantee, or     (iii)   ceases to be employed by the Company
or any Subsidiary as the result of a termination by the employer without Cause.

             5. Termination of Rights and Forfeiture of Shares. Except for
Shares that have become nonforfeitable, all of the Shares will be forfeited if
the Grantee ceases to be employed by the Company or a Subsidiary at any time
prior to the fourth anniversary of the Date of Grant. In the event of a
forfeiture, any certificate(s) representing the Shares will be canceled.
             6. Dividend, Voting and Other Rights. Except as otherwise provided
in this Agreement, the Grantee will have all of the rights of a shareholder with
respect to the Shares, including the right to vote the Shares and receive any
dividends that may be paid thereon; provided, however, that any additional
Shares or other securities that the Grantee may become entitled to receive
pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company will be subject to the same
restrictions as the Shares.

3



--------------------------------------------------------------------------------



 



          7. Retention of Stock Certificate(s) by Company. Any certificates
representing Shares will be held in custody by the Company together with a stock
power endorsed in blank by the Grantee with respect thereto, until those Shares
have become nonforfeitable in accordance with Section 4.
          8. Agreement Subject to Plan. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. The
Grantee hereby acknowledges receipt of a copy of the Plan.
          9. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal, state and other applicable securities laws
with respect to the Restricted Shares; provided, however, notwithstanding any
other provision of this Agreement, the Company will not be obligated to issue
any securities pursuant to this Agreement if the issuance thereof would result
in a violation of any such law.
          10. Withholding Taxes. If the Company shall be required to withhold
any federal, state, local or foreign tax in connection with the vesting of the
Shares, and the amounts available to the Company for such withholding are
insufficient, it shall be a condition to delivery of certificates representing
such Shares that the Grantee make provisions that are satisfactory to the
Company for the payment of the balance of such taxes required to be withheld.
The Grantee may elect, pursuant to procedures established by the Company, that
all or any part of such withholding requirement be satisfied by surrendering to
the Company of a portion of such Shares. If such election is made, the shares so
retained shall be credited against such withholding requirement at the Market
Value Per Share on the date of such delivery.
          11. Employment Rights. Nothing contained in the Plan or this Agreement
shall confer upon the Grantee any right to be continued in the employment of the
Company or any Subsidiary, or interfere in any way with the right of the
Company, or such Subsidiary, to terminate his or her employment at any time.
          12. Relation to Other Benefits. Any economic or other benefit to the
Grantee under this Agreement will not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and will not affect the amount of any insurance coverage available to
any beneficiary under any insurance plan covering employees of the Company or a
Subsidiary.
          13. Severability. In the event that one or more of the provisions of
this Agreement are invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated will be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof will continue
to be valid and fully enforceable.
          14. Governing Law. This Agreement is made under, and will be construed
in accordance with, the internal substantive laws of the State of Ohio without
regard to conflict of law principles of such state.

4



--------------------------------------------------------------------------------



 



          15. Restrictive Legends. The Grantee acknowledges that the Shares are
subject to the terms of this Agreement and to transfer restrictions imposed by
the securities laws, and that the certificates representing the Shares will bear
a restrictive legend substantially as follows:

      The Shares represented by this certificate were issued pursuant to a
Restricted Shares Agreement effective as of ________, 2010 between Forest City
Enterprises, Inc. and the holder named on the face of this certificate, and are
subject to the terms and conditions, including restrictions on transfer, of that
Agreement. Any purported transfer, encumbrance or other disposition in violation
of that Agreement will be null and void.

          16. Entire Agreement. Subject to Section 8, this Agreement represents
the entire agreement between the Company and the Grantee with respect to these
Restricted Shares and supersedes all prior agreements whether in writing or
otherwise.

5



--------------------------------------------------------------------------------



 



     The undersigned Grantee hereby accepts the award of Restricted Shares
granted pursuant to this Agreement, subject to the terms and conditions of the
Plan and the terms and conditions set forth herein.

             
 
                          Name of Grantee    
 
           
 
  Date:        
 
     
 
   

     Executed in the name and on behalf of the Company at Cleveland, Ohio as of
the ___ day of                     , 2010.

            FOREST CITY ENTERPRISES, INC.
      By:           Name:   Charles A. Ratner        Title:   President and
Chief Executive Officer     

         
Date of Grant:                     , 2010
   
 
       
Original Award:
  _{#} Restricted Shares
 
   

6